In a proceeding for an accounting, Leonard M. Morrison appeals, as limited by his brief, from so much of an order of the Surrogate’s Court, Westchester County (Emanuelli, S.), dated June 11,1999, as, in effect, upon granting reargument, adhered to the original determination in an order of the same court, dated November 9, 1998, directing him to provide an accounting for the periods of time during which he served as the decedent’s attorney-in-fact and as administrator CTA of the decedent’s estate.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the appellant personally.
This Court previously determined, on an appeal from the order dated November 9, 1998, that the Surrogate properly directed the appellant to account to the estate (see, Matter of *476Morrison, 268 AD2d 435). Under the circumstances, further review is barred by the doctrine of law of the case (see, Duffy v Holt-Harris, 260 AD2d 595). Goldstein, J. P., McGinity, Luciano and Smith, JJ., concur.